Cas

co oOo fo SS OH Wt ES

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

James A. Morris, Esq. (CSBN 296852)
jJmorris@jamlawyers.com

Shane E. Greenberg, Esq. (CSBN 210932)
sgreenberg@jamlawyers.com

MORRIS LAW FIRM

4111 W. Alameda Avenue, Suite 611
Burbank, CA 91505

Tel: (747) 283-1144

Fax: (747) 283-1143

Daniel J. Orlowsky
ORLOWSKY LAW, LLC
7777 Bonhomme, Suite 1910
St. Louis, Missouri 63105
Phone: (314) 725-5151

Fax: (314) 4557375
dan@orlowskylaw.com

(Pro Hac Vice Pending)

Attorneys for Plaintiff

KALEE PRZYBYLAK and ANIL KUMAR
URMIL, on behalf of themselves and all others
similarly situated,
Plaintiffs,
Vv.

BISSELL BETTER LIFE, LLC.

Defendant.

 

 

@ 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 1of41 Page ID#:1

Adam M. Goffstein
GOFFSTEIN LAW, LLC
7777 Bonhomme, Suite 1910
St. Louis, Missouri 63105
Phone: (314) 725-5151

Fax: (314) 455-7278
adam@goffsteinlaw.com
(Pro Hae Vice Pending)

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

CLASS ACTION COMPLAINT

JURY TRIAL DEMANDED

 

COMPLAINT AND JURY TRIAL DEMAND

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 2of41 Page ID #2

CLASS ACTION COMPLAINT
| Plaintiffs Kalee Przybylak and Anil Kumar Urmil (“Plaintiffs”) brings this action on behalf

of themselves and all others similarly situated against Bissell Better Life, LLC (otherwise referred

. to as “Defendant” or “Better Life”). Plaintiffs make the following allegations based upon

‘ information and belief, except as to the allegations specifically pertaining to themselves, which are
6 based on personal knowledge.

7 INTRODUCTION

8 1. This is a class action lawsuit against Defendant Bissell Better Life, LLC for selling
9 || its household and personal care products as accomplishing their purpose “NATURALLY,”

10 “natural,” and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning
agents,” when, in fact, they contain unnatural and/or synthetic ingredients.

13 By Founded in 2008, Better Life manufactures household cleaning and personal care

14|| products. Better Life offers cleaners, liquid and dish soaps, lotions, dishwasher gels, laundry
15 || detergents, all-purpose wipes, stain and odor eliminators, all-purpose cleaners, and screen

16 || cleaners.

17

3; Among other purportedly “natural” and “plant-derived” products, Defendant
18
develops, manufactures, markets, and sells a variety of household and personal care products,
19
including:
20
21 e Naturally Bathroom-Brightening Tub and Tile Cleaner, Tea Tree & Eucalyptus

99 e Naturally Crumb-Crushing Dishwasher Gel

23 e Naturally Dirt-Demolishing Laundry Detergent, Lavender Grapefruit
a e Naturally Dirt-Demolishing Laundry Detergent, Unscented

. e Naturally Dirt-Destroying Floor Cleaner, Citrus Mint

97 e Naturally Dust-Defying Wood Polish, Cinnamon and Lavender

28 e Naturally Filth-Fighting All-Purpose Cleaner, Clary Sage & Citrus

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 30f41 Page ID#3

oo sas

2)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Naturally Filth-Fighting All-Purpose Cleaner, Pomegranate

Naturally Filth-Fighting All-Purpose Cleaner, Unscented

Naturally Filth-Fighting All-Purpose Cleaning Wipes, Clary Sage & Citrus
Naturally Grease-Kicking Dish Soap, Lemon Mint

Naturally Grease-Kicking Dish Soap, Pomegranate

Naturally Grease-Kicking Dish Soap, Unscented

Naturally Grime-Busting Kitchen and Bath Scrubber, Unscented

Naturally Mess-Conquering Nursery Cleaner, Lavender & Chamomile
Naturally Nourishing Hand and Body Lotion, Citrus Mint

Naturally Nourishing Hand and Body Lotion, Citrus Spice

Naturally Nourishing Hand and Body Lotion, Clary Sage & Citrus
Naturally Nourishing Hand and Body Lotion, Scent Free

Naturally Power-Polishing Stainless Steel Polish, Lavender & Chamomile
Naturally Skin-Soothing Hand and Body Soap, Citrus Mint

Naturally Skin-Soothing Hand and Body Soap, Citrus Spice

Naturally Skin-Soothing Hand and Body Soap, Clary Sage & Citrus
Naturally Skin-Soothing Hand and Body Soap, Scent Free

Naturally Smudge-Smacking Glass Clemer, Unscented

Naturally Stain-Slapping Stain and Odor Eliminator, Eucalyptus & Lemongrass
Naturally Stunning Granite and Stone Cleaner, Pomegranate & Grapefruit

Naturally Throne-Tidying Toilet Bowl Cleaner, Tea Tree & Peppermint

(hereinafter the “Products”).

4, This action secks to remedy the unlawful, unfair, deceptive, and misleading

business practices of Defendant with respect to the marketing and sale of its household and

cleaning products, which are sold throughout the State of California and throughout the country.

 

*

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 4of41 Page ID#4

5. Defendant’s marketing materials are replete with statements that the Products are
I natural, plant-derived, non-toxic, and contain no harmful ingredients, and the labels of all of the

Products state the products accomplish their purpose “NATURALLY,” are “natural,” and/or made

with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.”

5 6. Better Life’s website contains numerous claims that the Products are “natural,”
6 “plant-derived,” and “non-toxic.”

7 7. Defendant falsely, misleadingly, and deceptively labels the Products as

8 || accomplishing their purpose “NATURALLY,” “natural,” and/or made with “100% plant-derived

9 cleaning agents” or “plant-derived cleaning agents.” The Products do not accomplish their

10 ;
purpose “NATURALLY” and are not “natural” because they contain unnatural and/or synthetic

11

ingredients, such as PEG-150 stearate, phenoxyethanol, ethylhexyglycerin, methylisothiazolinone
i
13 and caprylyl/capryl glucoside. The products are not made with only “plant-derived cleaning

14 || agents” because they contain unnatural and/or synthetic cleaning agents, such as caprylyl/capryl
15 || glucoside, decyl glucoside, sodium carbonate, and sodium citrate.

16 8. Phenoxyethanol is one of the ingredients used in numerous Better Life Products.

17

Phenoxyethanol is toxic by definition under federal law, based on animal testing demonstrating

18
that the substance is lethal even in very small doses, Even short exposure could cause serious

19
temporary or residual injury. It is toxic to the kidneys, the nervous system, and the liver. It is
20

71 extremely hazardous in case of eye contact and very hazardous in case of skin contact (defatting

7 || the skin and adversely affecting the central nervous system and peripheral nervous system, causing
23 || headaches, tremors, and central nervous system depression). It is also very hazardous in case of

24 ingestion or inhalation, It degrades into substances that are even more toxic. It is a Category 2

25 a 4 ;
germ cell mutagen, meaning that it is suspected of mutating human cells in a way that can be

26
transmitted to children conceived after exposure. Phenoxyethanol is an ethylene glycol ether,
27

58 which is known to cause wasting of the testicles, reproductive changes, infertility, and changes to

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page5of41 Page ID#:5

kidney function. Phenoxyethanol is also Category 2 carcinogen, meaning that it is suspected to
 |l induce cancer or increase its incidence.
9. Case studies indicate that repeated exposure to phenoxyethanol results in acute

neurotoxic effects, as well as chronic solvent-induced brain syndrome, constant irritability,

& Ww hb

impaired memory, depression, alcohol intolerance, episodes of tachycardia and dyspnea, and

un

problems with balance and rash.
10.‘ Plaintiffs purchased the Products in reliance on Defendant’s representations that
these Products accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100%

plant-derived cleaning agents” or “plant-derived cleaning agents.” They would not have

oOo Oo fo SD

purchased the Products had they known that they contained unnatural and/or synthetic ingredients.
11

12

13
14 regarding the Products were false, deceptive, misleading, and unlawful under California law.

ll. Plaintiffs and the Class reasonably believed Defendants’ false and misleading

representations. Defendants knew or reasonably should have known that its representations

15 12. Plaintiffs and the Class Members paid a premium for the Products over comparable
16 || products that did not purport to accomplish their purpose “NATURALLY,” be “natural,” and/or

Lt?
18
19

made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.” Given that
Plaintiff and Class Members paid a premium for the Products based on Defendants’

a representations that they accomplish their purpose “NATURALLY,” are “natural,” and/or made

21

92 || amount of the purchase price and/or the premium paid.

with “plant-derived cleaning agents.” Plaintiffs and Class Members suffered an injury in the

23 13. Plaintiffs bring claims against Defendant individually and on behalf the Class

24 |! Members who purchased the Products during the applicable statute of limitations period (the

29 “Class Period”) for (1) violation of California’s Consumer Legal Remedies Act (““CLRA”), Civil
26
27

28

Code §§ 1750, et. seq.; (2) violation of California’s False Advertising Law (“FAL”), Business &

Professions Code § 17500 ef segq.; (3) violation of California’s Unfair Competition Law (“UCL”),

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 6of41 Page ID #6

California Business & Professions Code §§ 17200, ef seg.; (4) violations of the Magnuson-
| Warranty Act, 15 U.S.C. §§ 2301, et seg.; (5) breach of express warranty; (6) breach of implied
warranty of merchantability; (7) unjust enrichment; (8) negligent misrepresentation; and (9) fraud.
PARTIES
14. Plaintiff Kalee Przybylak is a California citizen who resides in Valley Village,
California. During the class period alleged herein, Plaintiff Przybylak purchased several Better
Life Products on numerous occasions from a Bed Bath & Beyond store in Los Angeles County.

Plaintiff Przybylak was specifically interested in purchasing natural household and personal care

Oo co ~T

products. Plaintiff Przybylak’s purchases include, without limitation, Naturally Grease-Kicking

10
Dish Soap and Naturally Skin-Soothing Hand and Body Soap, Clary Sage and Citrus.

11
15. Plaintiff Przybylak purchased the Better Life Products because she saw the
12

13 labeling, advertising, the Defendant’s website, and read the packaging, which represented that the

14 || Products accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100%
15 || plant-derived cleaning agents” or “plant-derived cleaning agents.” Plaintiff Przybylak relied on

16 || Defendant’s false, misleading, and deceptive representations that the Products accomplish their

Me purpose “NATURALLY,” are “natural,” and/or made with “plant-derived cleaning agents.” She

18
understood this to mean that she was purchasing natural products that did not contain any

19
‘ unnatural and/or synthetic ingredients. Plaintiff Przybylak would not have purchased the Products
2

71 at all, or would have been willing to pay a substantially reduced price for the Better Life Products,

72 || if she had known that they contained unnatural and/or synthetic ingredients. Plaintiff Przybylak
23 || would purchase the products in the future if Defendant changed the composition of the Products so

24 |) that they conformed to their accomplishing their purpose “NATURALLY,” “natural,” and/or

a made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents” labeling, or if

26
the labels were corrected and she could trust that they were correct.

27
28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 7of41 Page ID#:7

16, Plaintiff Anil Kumar Urmil is a California citizen who resides in Alhambra,

! |! California. During the class period alleged herein, Plaintiff Urmil purchased several Better Life

2 Products on numerous occasions from a Bed Bath & Beyond store in Los Angeles County.

: Plaintiff Urmil was specifically interested in purchasing natural household and personal care

products. Plaintiff Urmil’s purchases include, without limitation, Naturally Skin-Soothing Hand

6 and Body Soap, Clary Sage & Citrus and Naturally Nourishing Hand and Body Lotion, Clary Sage

7 || & Citrus.

8 17: Plaintiff Urmil purchased the Better Life Products because he saw the labeling,

? advertising, the Defendant’s website, and read the packaging, which represented that the Products
mY accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100% plant-derived
. cleaning agents” or “plant-derived cleaning agents.” Plaintiff Urmil relied on Defendant’s false,
13 misleading, and deceptive representations that the Products accomplish their purpose

14 || “NATURALLY,” are “natural,” and/or made with “plant-derived cleaning agents.” He
15 || understood this to mean that he was purchasing natural products that did not contain any unnatural

16 || and/or synthetic ingredients. Plaintiff Urmil would not have purchased the Products at all, or

7 would have been willing to pay a substantially reduced price for the Better Life Products, if he had

18
19

known that they contained unnatural and/or synthetic ingredients, Plaintiff Urmil would purchase

a5 the products in the future if Defendant changed the composition of the Products so that they

2 conformed to their accomplishing their purpose “NATURALLY,” “natural,” and/or made with

92 || “100% plant-derived cleaning agents” or “plant-derived cleaning agents” labeling, or if the labels
23 || were corrected and she could trust that they were correct.

24 18. Defendant, Bissell Better Life, LLC is a corporation with its principal place of

2° || business located at 2345 Walker Ave. NW, Grand Rapids, Michigan 49544. Bissell Better Life,

26
LLC manufactures and/or causes the manufacture of household and personal care products.
27

58 Bissell Better Life, LLC manufactures, markets, distributes, and sells the Better Life Products

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 8of41 Page ID#:8

throughout the United States at retail stores and through online websites, as well as direct to

! |! consumers through channels such as e-commerce.
JURISDICTION AND VENUE

19. This Court has personal jurisdiction over the parties in this case. Plaintiffs

-& Ww hb

Przybylak and Urmil are citizens of California.

wa

20. This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1331 (federal question),

sn

8 21. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
9 1332(d) because there are more than 100 class members and the aggregate amount in controversy

exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class member is a

11
citizen of a state different from Defendant. This Court has supplemental jurisdiction over state
12

13
14 22. This Court has personal jurisdiction over Defendant because Defendant is a

law claims pursuant to 28 U.S.C. § 1367.

15 || corporation with sufficient minimum contacts in California or otherwise intentionally avails itself

16 || of the laws of this State through its marketing of the products at issue in California to consumers

17
18
19
20
21

92 || furtherance of the alleged improper conduct, including the dissemination of false, misleading and

in California, and through its direct sales of the products at issue in California to consumers in
California, so as to render the exercise of jurisdiction by this Court consistent with traditional
notions of fair play and substantial justice.

23. Venue is proper in this District pursuant to 28 U.S.C. 1391. Substantial acts in

23 || deceptive information regarding the nature, quality, and/or ingredients of the products, occurred

24 |! within this District.

 

= COMMON FACTUAL ALLEGATIONS
26

24. Consumers have become increasingly concerned about the effects of synthetic and
27

28 chemical ingredients in food, cleaning products, bath and beauty products, and everyday

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 9of41 Page ID#9

household products. Defendant has capitalized on consumers’ desire for purportedly natural and

—

“plant-derived” products. Indeed, consumers are willing to pay, and have paid, a premium for
products branded “natural” and “plant-derived” over products that contain synthetic ingredients.
Reasonable consumers, including Plaintiffs and Class Members, value natural products for
important reasons, including the belief that they are safer and healthier than alternative products
that are not represented as natural.
25. The Federal Trade Commission (“FTC”) has warned marketers that the use of the

term “natural” may be deceptive:

Marketers that are using terms such as natural must ensure that they

can substantiate whatever claims they are conveying to reasonable

consumers. If reasonable consumers could interpret a natural claim

as representing that a product contains no artificial ingredients, then
the marketer must be able to substantiate that fact.!

co So fs 4 TO NE SUMWwGDLCU

meet
ha

26. Likewise, the Food and Drug Administration (“FDA”) warns that any “natural”

—
aba

labeling on cosmetic products must be “truthful and not misleading.”

rs

27. The Products are manufactured and marketed by Defendant and sold in stores

—
mo un

nationwide and through online websites, as well as direct to consumers through channels such as

—
~]

e-commerce,

—
oo

28. Defendant’s marketing materials are replete with statements that the Products are

—
Oo

natural, plant-derived, and non-toxic and the labels of all of the Products state that the products

NM
Qo

accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100% plant-derived

Me
—

cleaning agents” or “plant-derived cleaning agents.”

ho
i)

29, Defendant makes numerous statements in advertisements and on social media that

Nm w
Ww

the Products are “natural,” “Natural Cleaners,” and “Powerful Clean, Naturally.”

ed MN
ma

 

'75 Fed. Reg. 63552, 63586 (Oct. 15, 2010).
2 FDA, Small Business & Homemade Cosmetics: Fact Sheet, available at
https://www.fda.gov/Cosmetics/ResourcesForY ou/Industry/ucm388736.htm#7.

NmooN
oo oN

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 10o0f41 Page ID #:10

co wo ft. SYS DO Wr ££

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

30. Defendant cultivates the Better Life image as a natural, non-synthetic, health and
eco-friendly brand through its statements. Better Life claims on its website that it manufactures
“NATURAL CLEANING PRODUCTS FOR TODA Y’S HOMEOWER.”

aks Better Life’s website makes numerous claims that its Products are “NATURAL
CLEANERS,” “CLEANER BY NATURE,” “PLANT-DERIVED INGREDIENTS AND
SCENTS,” and “NON-TOXIC.”

32. Better Life’s website contains statements regarding its “natural” products including
the following: “A non-toxic friendship;” “All of Better Life’s cleaning agents come from plants;”
“Our products are cruelty-free, natural, non-toxic...;”° and “Our natural, plant-derived products
are free of dyes, synthetic fragrances, sulfates, and petroleum solvents.”°

33. The packaging for the Products misrepresents that the Products accomplish their

purpose “NATURALLY.” Better Life makes this claim on the packaging of all the Products:

 

> https://www.cleanhappens.com/
* https://www.cleanhappens.com/
> https://Awww.cleanhappens.com/pages/about

6 https://www.cleanhappens.com/pages/faq

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page11o0f41 Page ID#11

oOo fF. sS DO WO Se Ww BM

MB SW BO BO BD BRO ORD OD OOO Oe ee
oe s DB Ww S&F WwW NH FH CO WC FCF AH HA wo fF WY YY KS OS

 

 

ani:

alg

Pirate

wurornicmess |
ey ee
“CLEANE

 

 

a 2 su

34. The packaging for the Products also misrepresents that the Products are “natural”

and contain “100% plant-derived cleaning agents.”

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 12o0f41 Page ID #12

a) Sabo

oO fo ND

10
ll
12
13
14
15
16
17
18
19
20
21
23
23
24
25
26
27
28

 

 

TOUGH LOVE.

esse aes eee sete Ma lads at leon gee
/—
pista 3 Tie: )er-1) |

En, ouipenonmming claaners that stiog

lect t eal ots t sil = patra d
i aE

mea lal ers tails =|
iid |

bees ea fyi

aco

 

 

35. The labeling for the Products claims that they “accomplish their purpose

“NATURALLY,” are “natural,” and/or made with “100% plant-derived cleaning agents” or

“plant-derived cleaning agents.” However, each of these representations is false and misleading.

Consumers understand the terms “naturally” and “natural” to mean, “existing in nature and not

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page130f41 Page ID#13

made or caused by people; coming from nature” or “not having any extra substances or chemicals
1 |} added; not containing anything artificial.” Under this definition, and the expectations of

reasonable consumers, the Products cannot be considered “naturally” or “natural” because they

3
contain unnatural and/or synthetic ingredients.
4
: 36. Further, Better Life’s representations on the Products that they are made with
z “100% plant-derived cleaning agents” are also false and misleading. Consumers reasonably

7 || believe that a product labeled “100% plant-derived cleaning agents” does not contain synthetic
8 || ingredients. Consumers reasonably expect that a plant-derived product contains only plant-

derived ingredients and water. Consumers reasonably expect that these plant-derived ingredients

10 ‘ eee a 5
may have been created using a synthetic processing aid, i.e., a synthetic compound that helps

11
process the plant ingredient but does not remain in the finished ingredient, e.g., a synthetic agent
12

13 that removes water or other substances from the plant ingredient. Consumers, however,

14 || feasonably expect that the synthetic ingredient was not reacted with the plant-derived ingredient in

15 || such a way that the synthetic ingredient, in whole or in part, remains in the finished ingredient.

16 37. | Consumers understand the terms “plant” and “derived” to mean, “existing in nature

17\\ and not made or caused by people; coming from nature” or “not having any extra substances or
18
19

20

reasonable consumers, the Products cannot be considered “100% plant-derived cleaning agents”

21 because they contain unnatural and/or synthetic cleaning agents.

92 38. Trade associations also define natural and plant-derived products as not containing

23 || synthetic ingredients.

24 39. Representing that a product is accomplishing its purpose “NATURALLY,” is

2 ‘ ‘ ; j ;
? “natural,” and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning

26
agents” is a statement of fact.

at
28

 

 

chemicals added; not containing anything artificial.” Under this definition, and the expectations of

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 14o0f41 Page ID#14

 

 

 

40. Consumers reasonably believe that a product labeled accomplishing its purpose
! || *NATURALLY,” “natural,” and/or made with “100% plant-derived cleaning agents” or “plant-
. derived cleaning agents,” does not contain unnatural and/or synthetic ingredients.
3 41, Defendant’s representations that its Better Life Products contain only natural
ingredients are false, misleading, and deceptive because the Better Life Products contain multiple
6 ingredients that are unnatural and/or synthetic.
7 42. Defendant’s Better Life Products contain the following non-exhaustive list of
8 || unnatural, synthetic, and/or chemical ingredients:
9 a. Acrylates copolymer is a chemical substance that is a copolymer of acrylamide and
iM ammoniumacrylate monomers.
. b. Caprylyl/capryl glucoside a “surfactant (cleanser),” this one is formed in the lab by
13 blending a mixture of aleohols with some simple sugars.’ Alcohols are a synthetic
14 substance according to federal regulations. See 7. C.F.R. 205.603(a)(1).
15 c. Capric/caprylic triglyceride is an artificial compound manufactured by hydrolyzing
16 coconut oil, removing the free glycerin, and separating the medium chain length fatty acids
Ly by fractional distillation. The acids are then blended in the proper ratio and re-esterified
“i with glycerin. Glycerin is a synthetic substance according to federal regulations. See 7.
. C.F.R, 205,605(b),
41 d. Cetearyl alcohol is a mixture of cetyl and stearyl alcohols. Cetyl alcohol is classified as
22 synthetic by federal regulations. It is chemically synthesized by, for example: catalytic
23 hydrogenation of the triglycerides obtained from coconut oil or tallow, oxidation of a chain
24 growth product of ethylene oligomerized on a triethylaluminum catalyst, reaction of
25
26
27
28 7 http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-Glucosides-
as-U sed-in-Cosmetics.pdf

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 15o0f41 Page ID#15

oOo oOo SO SYN OA UN SelUlUMwGDlULNO

ION ND Re
ao NY DH ww Fe YW KH YF So OUemewrlUlUMUGN COT lUlUlU CUES LUL

 

 

palmitoyl chloride and sodium borohydride, reaction of methylthiopalmitate plus Raney
nickel. Stearyl alcohol is also produced synthetically.

Cetyl alcohol is classified as synthetic by federal regulations. It is chemically synthesized
by, for example: catalytic hydrogenation of the triglycerides obtained from coconut oil or
tallow, oxidation of a chain growth product of ethylene oligomerized on a
triethylaluminum catalyst, reaction of palmitoyl chloride and sodium borohydride, reaction
of methylthiopalmitate plus Raney nickel.

Citric Acid is a synthetic substance (2-hydroxy-propane-1, 2,3-tricarboxylic acide), While
the chemical’s name has the word “citric” in it, citric acid is no longer extracted from the
citrus fruit but industrially manufactured by fermenting certain genetically mutain strans of
black mold fungus, Aspergillus niger. This is synthetically produced by feeding simple
carbohydrates to Aspergillus niger mold and then processing the resulting fermented
compound. Calcium hydroxide and sulfuric acid are often used in processing citric acid.

A technical evaluation report for the substance citric acid complied by the United States
Department of Agriculture, Agricultural Marketing Service (“USDA AMS”) for the
National Organic Program classified citric acid as “Synthetic Allowed”. See page 4,
available at http://www.ams.usda.gov/AMSv1.0/getfile?dDocName=S TELPRDC5067876.

As one of the USDA AMS reviewers commented,

“(Citric acid] is a natural[ly] occurring substance that
commercially goes through numerous chemical processes to get to
[its] final usable form. This processing would suggest that it be
classified as synthetic.” Jd. at 3.

The report further explains, under the “How Made” question, that citric acid is made —

“Traditionally by extraction from citrus juice, no longer
commercially available. It is now extracted by fermentation of a
carbohydrate substrate (often molasses) by citric acid bacteria,
Aspergillus niger (a mold) or Candida guilliermondii (a yeast).
Citric acid is recovered from the fermentation broth by a lime and
sulfuric acid process in which the citric acid is first precipitated as

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 16 of 41 Page ID #:16

co wo *&§ SN DO WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

a calcium salt and then reacidulated with sulfuric acid.” Jd. at 4.

g. Coco betaine is artificially produced by reacting fatty dimethyl amines from coconuts with
chloroacetic acid. It is classified as synthetic by trade associations governing the

use of the term “natural” on household and personal care products.

h. Coco glucoside is chemically produced through coconut alcohol and glucose. Coconut
alcohol is a mixture of the fatty alcohols from the fatty acids derived from coconut oil. *
Alcohols and glucose are synthetic substances according to federal regulations. See 7.
C.F.R. 205.603(a)(1) and (a)(11).

i. Cocopolyglucose citrate is a synthetic surfactant.

j. Cocopolyglucoside is a surfactant produced by chemical reaction between glucose and oil-
derived ingredients.

k. Decyl glucoside is a synthetic ingredient obtained by the condensation of decyl alcohol
and glucose.’ Alcohols and glucose are synthetic substances according to federal
regulations. 7. C.F.R. 205.603(a)(1) and (a)(11). Or can be produced by reacting glucose
and n-butanol in the presence of a strong acid catalyst such as p-toluenesulfonic acid or
sulfuric acid, followed by the transglycosidation of the resulting butyl glucoside with fatty
alcohol to yield decyl glucoside. Alternatively, it can be produced by reacting highly
refined glucose with fatty acids in the presence of an acid catalyst.

1. Dimethicone is what chemists call a “silicon-based polymer” — “polymer” meaning it is a
large molecule made up of several smaller units bonded together. Simply put, dimethicone

is a silicon oil that is man-made in the laboratory.

 

8 http://www.newdirections.com.aw/articles/images/Decyl-Glucoside-and-Other-Alkyl-Glucosides-
as-Used-in-Cosmetics.pdf
* http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-Glucosides-
as-Used-in-Cosmetics.pdf

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 17of41 Page ID #17

oO oo nN DH

10
if

12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

 

 

m. Disodium cocoglucoside citrate is a disodium salt of the ester of citric acid and

Nn.

cocoglucoside — both synthetic substances.

Disodium cocoyl glutamate is a synthetic ingredient. To make this ingredient, you begin
with raw natural coconut oil. Next comes the extraction process where the oil is separated
out for use with petrochemicals and other chemical solvents, The extraction is followed by
extensive processing and forced reactions with synthetic chemicals (usually several
reactions with several chemicals), which transforms the ingredient until a foam boosting
chemical surfactant is produced. This ingredient is being marketed as “from coconut” or
“naturally derived” when it is no longer equivalent to coconut oil, but in actuality is a
synthetic creation. Disodium cocoy] glutamate (from coconut oil) does not grow on
coconut trees.

Ethylhexylglycerin is a synthetic skin-conditioning agent produced by the

catalytic splitting of ethylhexylglycidyl ether (also an artificial compound). It is prohibited
by industry associations from being included in products labeled as “natural.”

Glycerin is an emollient that, according to federal regulations, is a synthetic substance.
See 7. C.F.R. 205.603(a)(12). The glycerin used in Defendant’s products is not “natural”
but instead, upon information and belief, is manufactured through saponification, whereby
fact molecules in vegetable oil are chemically altered using sodium hydroxide, a highly
tonic chemical.

A factory-produced texturizer that is created by complex processing, It is recognized by
federal regulations as synthetic. See 7 C.F.R. § 205.605(b). It is commonly used as a filler
and thickening agent. It requires multiple processing steps in an industrial environment to
create Glycerin. Therefore, it cannot be described as “natural.” A technical evaluation
report compiled by the USDA AMS Agricultural Analytics Division for the USDA

National Organic Program explains that Glycerin is “produced by a hydrolysis of fats and

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page18o0f41 Page ID#18

oOo SS SN DH UN

10
MM
[2
13
14
15
16
17
18
I3
20
ot
oe
23
24
5
26
ze
28

 

 

oils” and is listed in the USDA Organic Program’s National List as a “synthetic

nonagricultural (nonorganic) substance.” The same report lists several methods of

producing Glycerin, each of which involve numerous steps that include the use of high

temperatures and pressure and purification to get an end product.

https://www.ams.usda.gov/sites/default/files/media/Glycerin%20Petition%20to%20remov

e%20TR%202013.pdf

 

Table 2 Processes for producing glycerin by hydrolysis of fats and oils!4

 

Lemmens Fryer’s Process

Oil or fat is subjected in an autoclave to the
conjoint action of heat and pressure (about
100 PSI) in the presence of an emulsifying
and accelerating agent, e.g. zinc oxide or
hydroxide (sodium hydroxide can be
substituted) for about eight hours. The strong
solution of glycerin formed is withdrawn and
replaced by a quantity of hot, clean and
preferably distilled water equal to about one
third to one fourth of the weight of the
original charge of oil or fat and treatment
continued for an additional four hours. The
dilute glycerin obtained from the latter part of
the process is drawn off

and used for the initial treatment of the
further charge of oil or fat

 

Budde and Robertson’s Process

The oils or fats are heated and mechanically
agitated with water and sulphuric acid gas,
under pressure in a closed vessel or
autoclave. The advantage claimed for the
process are that the contents of the vessel are
free from foreign matter introduced by
reagents and need no purification; that the
liberated glycerin is in the form of a pure
and concentrated solution; that no

ermanent emulsion is formed and that the
attv_acids are not discolored

 

Ittner’s Process

 

 

Coconut oil is kept in an autoclave in the
presence of water at 70 atmospheres pressure
and 225-2450C temperature and split into
fatty acids and glycerin, both being soluble
under these conditions in water. The glycerin
solution separates in the bottom of the

autoclave. The aqueous solution contains at
the end of the splitting process more than 30
percent glycerin.

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 19o0f41 Page ID#:19

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ae
28

 

Continuous High Pressure Hydrolysis In this process a constant flow of fat is

 

maintained flowing upward through an
autoclave column tower against a downward
counter flow of water at a pressure of 600
PSI maintained at temperature of 480-495oF.
Under these conditions, the fat is almost
completely miscible in water and the
hydrolysis take place in a very short time.
The liberated fatty acids, washed free of
glycerin by the downward percolating water,
leave the top of the column and pass through
a flash tank while the liberated glycerin
dissolves in the downward flow of water and
is discharged from the bottom of the tower
into the sweet-water storage tank.

 

 

 

q. Glyceryl stearate is chemically synthesized by glycerolysis or by esterification of glycerol

and stearic acid. There is no chemical difference between glycerol and glycerin. Both are
names for the same chemical. Glycerin is a synthetic substance according to federal
regulations. See 7. C.F.R. 205.605(b).

Lactic acid is produced commercially by fermentation of carbohydrates such as glucose,
sucrose, or lactose, or by chemical synthesis. Glucose is a synthetic substance according to
federal regulations. See 7. C.F.R. 205.603(a)(11).

Lauroy] lactylate is a synthetic emollient made up of lauryl alcohol and lactic acid.
Historically, lauryl alcohol was prepared solely from natural products, but is now
synthesized from ethylene. '° Lactic acid is produced commercially by fermentation of
carbohydrates such as glucose, sucrose, or lactose, or by chemical synthesis. Glucose is a
synthetic substance according to federal regulations. See 7. C.F.R. 205.603(a)(1 1).
Lauryl glucoside. A surfactant derived from genetically modified corn. It is produced by

alcoholysis of glucose and lauryl! alcohol under acidic conditions. Glucose and alcohol are

 

 

 

10 http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-
Glucosides-as-Used-in-Cosmetics.pdf

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 20 of 41 Page ID #:20

- Ww bw

IN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

u.

synthetic substances according to federal regulations. See 7. C.F.R. 205.603(a)(1) and
(a)(11), Historically, lauryl alcohol was prepared solely from natural products, but is now
synthesized from ethylene. |!

Methylisothiazolinone is a synthetic cosmetic preservative. It is a powerful biocide that
has been linked to brain and nerve cell damage. This synthetic biocide preservative is
produced by the controlled chlorination of dimethyl-dithiodipropionamide in solvent and
then neutralized.

PEG-150 stearate is a synthetic cleansing agent that is a polyethylene glycol ester of
stearic acid.

Phenoxyethanol. A synthetic substance and adjuvant. See 21 C.F.R. § 172.515." Itis
produced by reacting phenol with ethylene oxide in the presence of a basic catalyst under
pressure and heat. It is classified as synthetic by trade associations governing the use of the
term “natural” on household and personal care products.

Potassium sorbate is produced by reacting sorbic acid and potassium hydroxide. It is
classified as a chemical preservative under federal regulations.

Sodium carbonate is a toxic household chemical substance.

Sodium citrate is the sodium salt of citric acid synthesized by reacting sodium carbonate
with citric acid. It is a recognized synthetic chemical under federal regulations. See 7
C.F.R. §205.605(b). It is usually prepared by reacting sodium carbonate or sodium

hydroxide with citric acid, or by reacting sodium sulfate with calcium citrate.

 

0 http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-

 

Glucosides-as-Used-in-Cosmetics.pdf

"2 The Federal Trade Commission, recognizing that many of these same ingredients are
unquestionably synthetic, has filed complaints against companies that have used these ingredients
promoted as natural.

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 21 0f41 Page ID#:21

wn = WwW bo

co oOo SF SO

Il
12
13
14
15
16
17
18
19
20
21
22

24
25
26
ay
28

aad.

bb.

ec,

dd.

ee.

Hi:

88:

hh,

Sodium gluconate is the sodium salt of gluconic acid, produced by fermentation of
glucose. Glucose is a synthetic substance according to federal regulations. See 7. C.F.R.
205.603(a)(11).

Sodium silicate is a generic name for a mixture of chemical compounds,

Sodium stearoyl lactylate is a synthetic substance. It is made by combining lactic acid
and stearic acid, and then reacting the result with sodium hydroxide or calcium hydroxide
to make the sodium or calcium salt.

Sorbitan laurate is a synthetic mixture of esters formed from the fatty acid lauric acid and
polyols derived from sorbitol, including sorbitan and isosorbide.

Tea-stearate is the triethanolamine salt of stearic acid used as a surfactant-cleansing agent
and a surfactant-emulsifying agent in a wide variety of cosmetic formulations.
Tocopherol are classified as synthetic substances by federal regulations, even when
extracted from natural oils, done through molecular distillation, solvent extraction, or
absorption chromatography, See 7. C.F.R. 205.605(b).

Tocopheryl acetate is a chemical compound that consists of acetic acid and tocopherol.
Xanthan gum is a thickening agent that, according to federal regulations, is a synthetic
substance. See 7 C.F.R. 205.605(b). Xanthan gum is not “natural” but is instead
manufactured through fermentation.

43. No product labeled accomplishing its purpose “NATURALLY,” “natural,” and/or

made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents,” should

contain any of these ingredients. And yet, the Better Life Products contain the following, non-

exhaustive, list of unnatural and/or synthetic ingredients:

 

 

Product Synthetic Ingredients

 

 

 

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 22 of 41 Page ID #:22

on Ee kN

sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
2
26
ay
28

 

 

 

Naturally Bathroom-Brightening Tub and Tile
Cleaner, Tea Tree & Eucalyptus

Decyl glucoside
Cocopolyglucoside
Citric acid

Lactic acid
Sodium gluconate
Sodium citrate
Potassium sorbate
Coco betaine

 

Naturally Crumb-Crushing Dishwasher Gel

Sodium Citrate
Coco glucoside
Sodium silicate
Decyl glucoside
Glycerin

Sodium carbonate
Xantham gum
Citric acid

 

Naturally Dirt-Demolishing Laundry
Detergent, Lavendar Grapefruit

Decyl! glucoside
Lauryl glucoside
Sodium citrate
Glycerin

Sodium carbonate
Citric acid

 

Naturally Dirt-Demolishing Laundry
Detergent, Unscented

Decyl glucoside
Lauryl glucoside
Sodium citrate
Glycerin

Sodium carbonate
Citric acid

 

Naturally Dirt-Destroying Floor Cleaner,
Citrus Mint

Lauryl glucoside
Decyl glucoside
Glycerin
Methylisothiazolinone

 

Naturally Dust-Defying Wood Polish,
Cinnamon and Lavender

Glycerin

Sorbitan laurate

Decyl glucoside
Acrylates copolymer
Methylisothiazolinone

 

Naturally Filth-Fighting All-Purpose Cleaner,
Clary Sage & Citrus

Decyl glucoside

Lauryl glucoside

Disodium cocoyl glutamate
Methylisothiazolinone

 

Naturally Filth-Fighting All-Purpose Cleaner,
Pomegranate

Decy] glucoside

Lauryl glucoside
Disodium cocoyl glutamate
Methylisothiazolinone

 

Naturally Filth-Fighting All-Purpose Cleaner,
Unscented

 

 

Decy] glucoside

Lauryl glucoside

Disodium cocoyl glutamate
Methylisothiazolinone

 

 

 

 

Po a
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 23 of 41 Page ID #:23

wm ee ww bh

Oo co ~~ a

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Naturally Filth-Fighting All-Purpose
Cleaning Wipes, Clary Sage & Citrus

Decyl glucoside

Lauryl glucoside

Disodium cocoyl glutamate
Methylisothiazolinone

 

Naturally Grease-Kicking Dish Soap, Lemon
Mint

Lauryl glucoside
Caprylyl.capryl glucoside
Decyl glucoside

Glycerin

Disodium cocoglucsoide citrate
Tocpherol

 

Naturally Grease-Kicking Dish Soap,
Pomegranate

Lauryl glucoside
Caprylyl.capryl glucoside
Decyl glucoside

Glycerin

Disodium cocoglucsoide citrate
Tocpherol

 

Naturally Grease-Kicking Dish Soap,
Unscented

Lauryl glucoside
Caprylyl.capryl glucoside
Decyl glucoside

Glycerin

Disodium cocoglucsoide citrate
Tocpherol

 

Naturally Grime-Busting Kitchen and Bath
Scrubber, Unscented

Calcium carbonate
Decy] glucoside

Cetyl alcohol
Cetearyl alcohol
Xantham gum
Methylisothiazolinone

 

Naturally Mess-Conquering Nursery Cleaner,
Lavender & Chamomile

Lauryl glucoside

Decyl glucoside

Disodium cocoyl glutamate
Methylisothiazolinone

 

Naturally Nourishing Hand and Body Lotion,
Citrus Mint

Glycerin

Carpic/caprylic triglycerides
Tea-stearate

Tocopherol acetate

Sodium stearoyl lactylate
Cetearyl alcohol
Ethylhexylglycerin
Phenoxyethanol

Glyceryl stearate

 

Naturally Nourishing Hand and Body Lotion,
Citrus Spice

 

 

 

 

Glycerin

Carpic/caprylic triglycerides
Tea-stearate

Tocopherol acetate

Sodium stearoy! lactylate
Cetearyl alcohol
Phenoxyethanol
Ethylhexylglycerin
Glyceryl stearate

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 24 of 41 Page ID #:24

o Oo seo ~~ a

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Clary Sage

Naturally Nourishing Hand and Body Lotion,

Glycerin

Carpic/caprylic triglycerides
Tea-stearate

Tocopherol acetate

Sodium stearoyl lactylate
Cetearyl alcohol
Phenoxyethanol
Ethylhexylglycerin
Glyceryl stearate

 

Scent Free

Naturally Nourishing Hand and Body Lotion,

Glycerin

Carpic/caprylic triglycerides
‘Tea-stearate

Tocopherol acetate

Cetearyl alcohol
Phenoxyethanol
Ethylhexylglycerin

Glyceryl stearate

 

Naturally Power-Polishing Stainless Steel
Polish, Lavender & Chamomile

Sorbitan laurate
Glycerin

Decyl glucoside
Acrylates copolymer
Methylisothiazolinone

 

Naturally Skin-Soothing Hand and Body
Soap, Citrus Mint

Decyl glucoside
Cocopolyglucose citrate
Lauroyl lactylate
Glycerin

Tocopherol acetate
PEG-150 stearate
Phenoxyethanol
Ethylhexylglycerin

 

Naturally Skin-Soothing Hand and Body
Soap, Citrus Spice

Decyl glucoside
Cocopolyglucose citrate
Lauroy] lactylate
Glycerin

Tocopherol acetate
PEG-150 stearate
Phenoxyethanol
Ethylhexylglycerin

 

Naturally Skin-Soothing Hand and Body
Soap, Clary Sage

Decyl glucoside
Cocopolyglucose citrate
Lauroy]l lactylate
Glycerin

Tocopherol acetate
PEG-150 stearate
Phenoxyethanol
Ethylhexylglycerin

 

Naturally Skin-Soothing Hand and Body
Soap, Scent Free

 

 

Decyl glucoside
Cocopolyglucose citrate
Lauroyl lactylate
Glycerin

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 25o0f41 Page ID #:25

Do fe KN HO Uv BF WwW HY eB

Mm BO BRO RO RD OD OD

 

Tocopherol acetate
PEG-150 stearate
Phenoxyethanol
Ethylhexylglycerin

 

Naturally Smudge-Smacking Glass Cleaner,
Unscented

Decyl glucoside
Laury! glucoside
Methylisothiazolinone

 

Naturally Stain-Slapping Stain and Odor
Eliminator, Eucalyptus & Lemongrass

Disodium coco-glucoside citrate
Sodium citrate

Lauryl glucoside
Methylisothiazolinone

 

Lauryl glucoside
Decyl glucoside
Glycerin
Dimethicone
Acrylates copolymer
Methylisothiazolinone

Naturally Stunning Granite and Stone
Cleaner, Pomegranate & Grapefruit

 

Cocopolyglucoside
Citric acid

Lactic acid
Sodium gluconate
Sodium citrate
Xantham gum
Potassium sorbate

Naturally Throne-Tidying Toilet Bowl
Cleaner, Tea Tree & Peppermint

 

 

 

 

Coco betaine

 

 

44, Given the significant presence of these unnatural and/or synthetic ingredients in the
Products, Defendant's representations that they accomplish their purpose “NATURALLY,” are
“natural,” and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning
agents,” are deceptive and misleading.

45. The term “synthetic” is also defined by federal statute as “a substance that is
formulated or manufactured by a chemical process or by a process that chemically changes a
substance extracted from naturally occurring plant, animal, or mineral sources, except that such
term shall not apply to substances created by naturally occurring biological processes.” 7 U.S.C. §
6502(21).

46, Surveys and other market research, including expert testimony Plaintiff intends to
introduce, will demonstrate that the terms “NATURALLY,” “natural,” “100% plant-derived

cleaning agents,” and “plant-derived cleaning agents,” are misleading to a reasonable consumer

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 26 of 41 Page ID #:26

wo

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

because the reasonable consumer believes that the terms “NATURALLY,” “natural,” “100%
plant-derived cleaning agents,” and “plant-derived cleaning agents,” when used to describe a good
such as the Products, means that it is free of synthetic ingredients.

47. Consumers lack the meaningful ability to test or independently ascertain or verify
whether a product is natural or plant-derived, especially at the point of sale. Consumers would not
know the true nature of the ingredients merely by reading the ingredients label.

48. Discovering that the ingredients are not natural and are actually synthetic requires a
scientific investigation and knowledge of chemistry beyond that of the average consumer. That is
why, even though all of the ingredients listed above are identified on the back of the Products’
packaging in the ingredients listed, the reasonable consumer would not understand — nor are they
expected to understand - that these ingredients are synthetic.

49, Moreover, the reasonable consumer is not expected or required to scour the
ingredients list on the back of the Products in order to confirm or debunk Defendant’s prominent
claims, representations, and warranties that the Products accomplish their purpose
“NATURALLY,” are “natural,” and/or made with “100% plant-derived cleaning agents” or
“plant-derived cleaning agents.”

50. Defendant does not disclose that any of the ingredients listed above are unnatural
and/or synthetic ingredients. A reasonable consumer understands Defendant’s accomplishing their
purpose “NATURALLY,” “natural,” and/or made with “100% plant-derived cleaning agents” or
“plant-derived cleaning agents” to mean that the Products are “natural” and “plant-derived” and do
not contain unnatural and/or synthetic ingredients.

51.  Defendant’s representations that the Products accomplish their purpose
“NATURALLY,” are “natural” and “plant-derived,” induced consumers, including Plaintiffs and
Class Members, to pay a premium to purchase the Products. Plaintiffs and Class Members relied

on Defendant’s false and misleading misrepresentations in purchasing the Products at some

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 27 of 41 Page ID #:27

premium price above comparable alternatives that are not represented to accomplish their purpose
1 || “\ATURALLY,” be “natural” and “plant-derived.” If not for Defendant’s misrepresentations,
Plaintiffs and Class Members would not have been willing to purchase the Products at a premium
price. Accordingly, they have suffered an injury as a result of Defendant’s misrepresentations.

52. Defendant knew that consumers will pay more for a product labeled accomplishing
its purpose “NATURALLY,” “natural” and “plant-derived,” and intended to deceive Plaintiffs and
putative class members by labeling the Better Life Products as purportedly natural products.

53. Defendant has profited enormously from its false and misleading representations

oO ff ~S DH

that Better Life Products accomplish their purpose “NATURALLY,” are “natural,” and/or made

10
with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.” The purpose of

il
this action is to require Better Life to undertake a corrective advertising campaign and to provide

12

13 consumers with monetary relief for Better Life’s deceptive and misleading product claims.

14 CLASS REPRESENTATION ALLEGATIONS
15 54. Plaintiffs seek to represent a class defined as all persons in the United States who

16 || purchased the Better Life Products (the “Class”). Excluded from the Class are Defendant, its

17 affiliates, employees, officers and directors, persons or entities that purchases the Products for

= resale, and the Judge(s) assigned to this case.

19

55. Plaintiffs Przybylak and Urmil also seeks to represent a Subclass of all Class
20
m4 Member who purchased the Better Life Products in California during the class period (the
29 “California Subclass”). Excluded from the California Subclass are Defendant, its affiliates,

23 || employees, officers and directors, persons or entities that purchases the Products for resale, and
24 || the Judge(s) assigned to this case.

25 56. At this time, Plaintiffs do not know the exact number of members of the

26
aforementioned Class and Subclass (“Class Members” and “Subclass Members,” respectively);

27
28

however, given the nature of the claims and the number of retail stores in the United States and

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 28 of 41 Page ID #:28

—

o wo *SF SY DH WO SF Ww

Pe
- Oo ODOlUlUDOCUMUMmUGNlCUCU Nee Des ee

22
23
24
25
26
27
28

 

 

websites that sell the Products as well as sales through direct to consumer channels such as e-
commerce, Plaintiffs believe that Class and Subclass members are so numerous that joinder of all
members is impracticable.

57. There is a well-defined community of interest in the questions of law and fact
involved in this case. Questions of law and fact common to the members of the putative classes
that predominate over questions that may affect individual Class members include, but are not
limited to the following:

(a) whether Defendant misrepresented and/or failed to disclose material facts
concerning the Products;

(b) whether Defendant’s conduct was unfair and/or deceptive;

(c) whether Defendant has been unjustly enriched as a result of the unlawful,
fraudulent, and unfair conduct alleged in this Complaint such that it would be inequitable
for Defendant to retain the benefits conferred upon them by Plaintiffs and the classes;

(d) whether Plaintiffs and the classes have sustained damages with respect to
the common law claims asserted, and if so, the proper measure of their damages.

58. With respect to the California Subclass, additional questions of law and fact
common to the members that predominate over questions that may affect individual members
include whether Defendant violated the California Consumer Legal Remedies Act, as well as
California’s False Advertising Law and Unfair Competition Law.

59. Plaintiffs’’ claims are typical of those of the Class and respective Subclasses
because Plaintiffs, like all members of the Class and Subclasses purchased, in a typical consumer
setting, Defendant’s Products bearing the natural representations and other representations, and

Plaintiffs sustained damages from Defendant’s wrongful conduct.

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 29 of 41 Page ID #:29

60. Plaintiffs will fairly and adequately protect the interests of the Class and Subclass
1 || and have retained counsel that is experienced in litigating complex class actions. Plaintiffs have
no interests which conflict with those of the classes.

61.  Acclass action is superior to other available methods for the fair and efficient

. Ww bk

adjudication of this controversy.

Ln

62. ‘The prerequisites to maintaining a class action for equitable relief are met as

Defendant has acted or refused to act on grounds generally applicable to the Class and Subclass,

sa OS

8 || thereby making appropriate equitable relief with respect to the classes as a whole.

9 63. The prosecution of separate actions by members of the Class and Subclass would
10

11

create a risk of establishing inconsistent rulings and/or incompatible standards of conduct for

Defendant. For example, one court might enjoin Defendant from performing the challenged acts,
12

13 whereas another might not. Additionally, individual actions could be dispositive of the interest of

14 || the classes even where certain Class or Subclass members are not parties to such actions.

15 COUNT I
16 (Violation of California’s Consumer Legal Remedies Act)
17 64. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged
= above.
19 ee ‘
65. Plaintiffs bring this cause of action on behalf of themselves and members of the
20
sa California Subclass against Defendant.
7 66. This cause of action is brought pursuant to California’s Consumers Legal Remedies

93 || Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”).
24 67. Plaintiffs and the other members of the California Subclass are “consumers,” as the

25 || term is defined by California Civil Code § 1761(d), because they bought the Better Life Products

“ for personal, family, or household purposes.

al
28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 30 of 41 Page ID #:30

68. Plaintiffs, the other members of the California Subclass, and Defendant have
| engaged in “transactions,” as that term is defined by California Civil Code § 1761(e).

69. The conduct alleged in this Complaint constitutes unfair methods of competition

Lad

and unfair and deceptive acts and practices for the purpose of the CLRA, and the conduct was

co

undertaken by Defendant in transactions intended to result in, and which did result in, the sale of

goods to consumers,

aD

70. As alleged more fully above, Defendant has violated the CLRA by falsely
8 || representing to Plaintiffs and the other members of the California Subclass that the Products

9 accomplish their purpose “NATURALLY,” are “natural,” and/or made with “100% plant-derived

10 . : : . ;
cleaning agents” or “plant-derived cleaning agents” when, in fact, they contain unnatural and/or

11
synthetic ingredients.
12

13 Thi As a result of engaging in such conduct, Defendant has violated California Civil

14 || Code § 1770(a)(5), (a)(7) and (a)(9).
15 72. CLRA§1782 NOTICE. On December 6, 2018, a CLRA demand letter was sent to

16 || Defendant via certified mail that provided notice of Defendant’s violation of the CLRA and

17 |! demanded that within thirty (30) days from that date, Defendant correct, repair, replace or other

18
19

rectify the unlawful, unfair, false and/or deceptive practices complained of herein. The letter also

stated that if Defendant refused to do so, a complaint seeking damages in accordance with the
20

21 CLRA would be filed. Defendant received the letter on December 14, 2019. Defendant has failed

7 || to comply with this letter. Accordingly, pursuant to California Civil Code § 1780(a)(3), Plaintiffs,
23 || on behalf of themselves and all other members of the California Subclass, seek injunctive relief,

24 || compensatory damages, punitive damages, and restitution of any ill-gotten gains due to

= Defendant’s acts and practices.
26
27

28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 31o0f41 Page ID#:31

COUNT II

l (Violation of California’s False Advertising Law)
2 73. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged
2 above.
4 .

74. Plaintiffs bring this cause of action on behalf of themselves and members of the
5
6 California Subclass.
7 75. California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, ef

g || seg., makes it “unlawful for any person to make or disseminate or cause to be made or
9 || disseminated before the public in this state, ... in an advertising device ... or in any other manner

10 or means whatever, including over the Internet, any statement, concerning ... personal property or

11 ; — ; : 7 Mads 3
services, professional or otherwise, or performance or disposition thereof, which is untrue or

12
misleading and which is known, or which by the exercise of reasonable care should be known, to

13

14 be untrue or misleading.”

15 76. Defendant committed acts of false advertising, as defined by §§ 17500, ef seq., by
16 || falsely claiming that the Products accomplish their purpose “NATURALLY,” are “natural,”
17 || and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents” when

18 they are not.

19
77. Defendant knew or should have known through the exercise of reasonable care that
20
ai their representations about the Products were untrue and misleading.
22 78.  Defendant’s actions in violation of §§ 17500, ef seq. were false and misleading

93 || such that the general public is and was likely to be deceived. Plaintiffs and the California
24 || Subclass have suffered injury in fact and have lost money or property as a result of Defendant’s

25 || FAL violations because: (a) they would not have purchased the Products on the same terms if

*6 they knew that the products were made with unnatural and/or synthetic ingredients; (b) they paid a

27
substantial price premium compared to other household products due to Defendant’s

28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 32 of 41 Page ID #:32

—

co wo fF SH DBD Ww FEF WwW FL

So Ss Dw Ww Se Ww NN kK CO WO Ee YH DH A Se YW NHN

 

 

misrepresentations; and (c) the. products do not have the characteristics, uses, or benefits as
promised.
COUNT Il
(Violation of California’s Unfair Competition Law)

79, Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged
above.

80. Plaintiffs bring this cause of action on behalf of themselves and members of the
proposed California Subclass.

81. By committing the acts and practices alleged herein, Defendant has violated
California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the
California Subclass, by engaging in unlawful, fraudulent, and unfair conduct.

82. Defendant has violated the UCL’s proscription against engaging in unlawful
conduct as a result of:

(a) __ its violations of the CLRA, Cal. Civ. Code § 1770(a)(5), (a)(7), and (a)(9),
as alleged above; and
(b) its violations of the FAL, Cal. Bus. & Prof. Code § 17500 ef seq. as

alleged above.

83.  Defendant’s acts and practices described above also violate the UCL’s proscription
against engaging in fraudulent conduct.

84.  Asmore fully described above, Defendant’s misleading marketing, advertising,
packaging, and labeling of the Products is likely to deceive reasonable consumers. Indeed,
Plaintiffs and the other members of the California Subclass were unquestionably deceived
regarding the nature of the Products, as Defendant’s marketing, advertising, packaging, and
labeling of the Products misrepresents and/or omits the true facts concerning the characteristics of

the Products. Said acts are fraudulent business practices.

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 33 0f 41 Page ID #:33

o wo fe NSN OF

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

85.  Defendant’s acts and practices described above also violate the UCL’s proscription
against engaging in unfair conduct.

86. Plaintiffs and the other California Subclass members suffered a substantial injury
by virtue of buying the Products that they would not have purchased absent Defendant’s unlawful,
fraudulent, and unfair marketing, advertising, packaging, and labeling or by virtue of paying a
premium price for the unlawfully, fraudulently, and unfairly marketed, advertised, packaged, and
labeled Better Life Products.

87. There is no benefit to consumers or competition from deceptively marketing and
labeling the Products, which purport to accomplish their purpose “NATURALLY,” are “natural,”
and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning agents,” when
these unqualified claims are false.

88. Plaintiffs and the other California Subclass members had no way of reasonably
knowing that the Products they purchased were not as marketed, advertised, packaged, or labeled.
Thus, they could not have reasonably avoided the injury each of them suffered.

89. The gravity of the consequences of Defendant’s conduct as described above
outweighs any justification, motive, or reason therefore, particularly considering the available
legal alternatives which exist in the marketplace, and such conduct is immoral, unethical,
unscrupulous, offends established public policy, or is substantially injurious to Plaintiffs and the
other members of the California Subclass.

90. Defendant’s violations of the UCL continue to this day.

91. Pursuant to California Business and Professional Code § 17203, Plaintiffs and the
California Subclass seek an order of this Court that includes, but is not limited to, an order
requiring Defendants to:

(a) provide restitution to Plaintiffs and the other California

Subclass members;

(b) — disgorge all revenues obtained as a result of violations of the UCL; and

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 34o0f 41 Page ID #34

(c) pay Plaintiffs’ and the California Subclass attorneys’ fees and costs.

l COUNT IV

. (Violation of The Magnuson-Moss Warranty Act,

3 15 U.S.C. §§ 2301, et seq.)

4 92. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

5 || above.

6 93. Plaintiffs bring this cause of action on behalf of themselves and members of the

: proposed Class and California Subclass against Defendant.

94. The Better Life Products are consumer products as defined in 15 U.S.C, § 2301(1).
10 95. Plaintiffs and the Class and California Subclass members are consumers as defined

11 || in 15 U.S.C, § 2301(3).

12 96. Defendant is a supplier and warrantor as defined in 15 U.S.C. § 2301(4) and (5).

13 97. In connection with the sale of the Products, Defendant issued written warranties as
ia defined in 15 U.S.C. § 2301(6), by making express warranties that the accomplish their purpose
“NATURALLY,” are “natural,” and/or made with “100% plant-derived cleaning agents” or

. “nlant-derived cleaning agents.”

18 98. The Products do not conform to the express warranties because each of the express

19 || warranties is false and misleading. The Products contain unnatural and/or synthetic ingredients.
20 99, By reason of Defendant’s breach of warranties, Defendant violated the statutory
21 rights due Plaintiffs and the Class and California Subclass members pursuant to the Magnuson-

22
Moss Warranty Act, 15 U.S.C. §§ 2301, et seq., thereby damaging Plaintiffs and the Class and

23
California Subclass members.
24
26 100. Plaintiffs and the Class and California Subclass members were injured as a direct

96 || and proximate result of Defendant’s breach because they would not have purchased the Products if

27 || they knew the truth about the unnatural and/or synthetic ingredients in the Products.

28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 35 o0f41 Page ID #:35

nA wn &

11
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

COUNT V
(Breach of Express Warranty)
101. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged
above.
102. Plaintiffs bring this cause of action on behalf of themselves and members of the
proposed Class and California Subclass against Defendant.

103. Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,
expressly warranted that the Products accomplished their purpose “NATURALLY,” were
“natural,” and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning
agents.”

104. Defendant’s express warranties, and its affirmations of fact and promises made to
Plaintiffs and the Class regarding the Products, became part of the basis of the bargain between
Defendant and Plaintiffs and the Class, thereby creating an express warranty that the Products
would conform to those affirmations of act, representations, promises, and descriptions.

105. The Products do not conform to the express warranty because they contain
unnatural and/or synthetic ingredients.

106. Asadirect and proximate cause of Defendant’s breach of express warranty,
Plaintiffs and Class members have been injured and harmed because (a) they would not have
purchased the Products on the same terms if they knew the truth about the Products unnatural
and/or synthetic ingredients; (b) they paid a substantial premium based on Defendant’s express
warranties; and (c) the Products do not have the characteristics, uses, or benefits as promised.

COUNT VI
(Breach of Implied Warranty of Merchantability)
107. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

above.

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 36 of 41 Page ID #:36

108. Plaintiffs bring this cause of action on behalf of themselves and members of the
! proposed Class and California Subclass against Defendant.

109. Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,
impliedly warranted that the Better Life Products accomplished their purpose “NATURALLY,”
were “natural,” and/or made with “100% plant-derived cleaning agents” or “plant-derived cleaning
agents.” Defendant breached the warranty implied in the contract for the sale of the Better Life
Products because the goods were not “adequately contained, packaged, and labeled as the
agreement may require,” and the goods did not “conform to the promise or affirmations of fact

made on the container or label.” See U.C.C. § 2-314(2) (listing requirements for merchantability).

co oOo fF. ~s DH Wo ff

As a result, Plaintiffs and Class members did not receive the goods as impliedly warranted by

1]
Defendant to be merchantable.
2

13 110. Plaintiffs and Class members purchased the Better Life Products in reliance upon

14 || Defendant’s skill and judgment in properly packaging and labeling the Better Life Products.

15 111. The Better Life Products were not altered by Plaintiffs or Class members.

16 112. The Better Life Products were defective when they left the exclusive control of

Mt Defendant.

= 113. Defendant knew that the Better Life Products would be purchased and used without
7 additional testing by Plaintiffs and Class members.

a1 {I 114. Better Life Products were defectively designed and unfit for their intended purpose,

99 || and Plaintiffs and Class members did not receive the goods as warranted.
23 115. Asadirect and proximate cause of Defendant’s breach of the implied warranty,

24 || Plaintiffs and Class members have been injured and harmed because they would not have

as purchased the Better Life Products if they knew the truth about the products, namely, that they

26
contain unnatural and/or synthetic ingredients.

27
28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 37 of 41 Page ID #:37

COUNT Vil

—

(Unjust Enrichment)

- 116. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged
z above.
4 .
117, Plaintiffs brings this cause of action on behalf of themselves and members of the
5
6 proposed Class and California Subclass against Defendant.
q 118. Plaintiffs and Class members conferred benefits on Defendant by purchasing the
g || Better Life Products.
9 119. Defendant has been unjustly enriched in retaining the revenues derived from
10

Plaintiffs and Class members’ purchases of the Better Life Products. Retention of those moneys

—
—

under these circumstances is unjust and inequitable because Defendant misrepresented that the

. Better Life Products accomplished their purpose “NATURALLY,” were “natural,” and/or made
14 with “100% plant-derived cleaning agents” or “plant-derived cleaning agents.” These

15 || Misrepresentations caused injuries to Plaintiffs and Class members because they would not have
16 || purchased the Better Life Products if the true facts were known.

17 120. Because Defendant’s retention of the non-gratuitous benefits conferred on them by
18 || plaintiffs and Class members is unjust and inequitable, Defendant must pay restitution to Plaintiffs
" and Class members for its unjust enrichment, as ordered by the Court.

7 COUNT VII

99 (Negligent Misrepresentation)

73 121. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

24 || above.

25 122. Plaintiffs bring this cause of action on behalf of themselves and members of the

26 proposed Class and California Subclass against Defendant.

27

bo
oo

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 38 of 41 Page ID #:38

123. As discussed above, Defendant misrepresented that the Better Life Products

| accomplished their purpose “NATURALLY,” were “natural,” and/or made with “100% plant-

bo

derived cleaning agents” or “plant-derived cleaning agents.”
124. At the time Defendant made these representations, Defendant knew or should have

known that these representations were false or made them without knowledge of their truth or

m~ th fe lt

veracity.

q 125. Atan absolute minimum, Defendant negligently misrepresented and/or negligently
8 || omitted material facts about the Better Life Products.

9 126. The negligent misrepresentations and omissions made by Defendant, upon which
Plaintiffs and Class members reasonably and justifiably relied, were intended to induce and

11

actually induced Plaintiffs and Class members to purchase the Better Life Products.
12

13 127. Plaintiffs and Class members would not have purchased the Better Life Products if

14 the true facts had been known.

15 128. The negligent actions of Defendant caused damage to Plaintiffs and Class

16 || members, who are entitled to damages and other legal and equitable relief as a result.

= COUNT IX
ve (Fraud)
19 Sees
129. Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

20

above.
21
oy) 130. Plaintiffs bring this cause of action on behalf of themselves and members of the

73 || proposed Class and California Subclass against Defendant.
24 131. As discussed above, Defendant provided Plaintiffs and Class members with false or

25 misleading material information about the Products and failed to disclose material facts about the

ae Products, including but not limited to the fact that the Products contain unnatural and/or synthetic

27
28

ingredients,

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 39 of 41 Page ID #:39

132. The misrepresentations and omissions made by Defendant, upon which Plaintiffs

! || and Class members reasonably and justifiably relied, were intended to induce and actually induced

Plaintiffs and Class members to purchase the Products.

; 133. The fraudulent actions of Defendant caused damage to Plaintiffs and Class
members, who are entitled to damages and other legal and equitable relief as a result.

6 PRAYER FOR RELIEF

7 WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

8 || judgment against Defendant, as follows:

9 a. For an order certifying the nationwide Class and the California Subclass under Rule
10 23 of the Federal Rules of Civil Procedure; naming Plaintiff as Class and California
a Subclass representatives; and naming Plaintiffs’ attorneys as Class Counsel to
. represent the Class and California Subclass members;

14 b. For an order declaring the Defendant’s conduct violates the statutes referenced
15 herein;

16 c. For an order finding in favor of Plaintiffs, the nationwide Class, and the California
17 Subclass on all counts asserted herein;

- d. For an order awarding compensatory, statutory, treble, and punitive damages in
. amounts to be determined by the Court and/or jury;

31 e. For prejudgment interest on all amounts awarded;

OD f. For an order of restitution and all other forms of equitable monetary relief;

23 g. For an order requiring Defendant to undertake a corrective advertising campaign;
24 h. For injunctive relief as pleaded or as the Court may deem proper; and

25 i. Foran order awarding Plaintiffs and the Class and California Subclass their

= reasonable attorneys’ fees and expenses and costs of suit.

27

28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 40 of 41 Page ID #:40

 

JURY DEMAND
I Plaintiffs demand a trial by jury of all issues so triable.
2
7 Dated: March 19, 2019 Respectfully submitted,
' Lit &
f h, wh
5 James A. Morris, Esq. (CSBN 296852)
Shane A. Greenberg, Esq. (CSBN 210932)
MORRIS LAW FIRM
4111 W. Alameda Avenue, Suite 611
7 Burbank, CA 91505
Tel: (747) 283-1144
8 Fax: (747) 283-1143
jmorris@jamlawyers.com
9 sgreenberg(@jamlawyers.com
10 Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 
Case 2:19-cv-02038-PA-GJS Document1 Filed 03/19/19 Page 41 0f 41 Page ID #:41

10
1]
12
[3
14

16
17
18
19
20
21
22
23
24
23
26
27
28

 

 

CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)

I, James A. Morris, declare as follows:

l. Iam counsel for Plaintiffs, and [ am the owner of Morris Law Firm. I make this
declaration to the best of my knowledge, information, and belief of the facts stated herein.

2. The complaint filed in this action is filed in the proper place for trial because the
Defendant has done and is doing business in the County of Los Angeles. Such business includes

the marketing, distributing, and sale of Better Life Products at various retail stores.

3, Plaintiff Przybylak purchased her Better Life Products from a store in Los Angeles
County.

4, Plaintiff Urmil purchased his Better Life Products from a store in Los Angeles
County.

I declare under the penalty of perjury under the laws of the State of California that the

foregoing is true and correct, executed on March 19, 2019, at Burbank, California.

1A,

James A. Morris, Jr.

  

 

40

 
